EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in Shares of the Company during the past 60 days.Such transactions involved the purchase of Shares on the NASDAQ Global Select Market.The prices reported below reflect the weighted average purchase price of the Shares purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of Shares and prices at which each transaction was effected. Date Type Price Shares 01/07/2013 Purchase $ 1 01/08/2013 Purchase $ 2 01/09/2013 Purchase $ 3 01/10/2013 Purchase $ 4 01/14/2013 Purchase $ 5 01/15/2013 Purchase $ 6 01/16/2013 Purchase $ 7 01/17/2013 Purchase $ 8 01/18/2013 Purchase $ 9 01/22/2013 Purchase $ 10 01/23/2013 Purchase $ 11 01/24/2013 Purchase $ 12 01/25/2013 Purchase $ 13 01/28/2013 Purchase $ 14 01/29/2013 Purchase $ 15 01/30/2013 Purchase $ 16 01/30/2013 Purchase $ 17 01/31/2013 Purchase $ 18 02/01/2013 Purchase $ 19 02/04/2013 Purchase $ 20 02/05/2013 Purchase $ 21 02/06/2013 Purchase $ 22 02/07/2013 Purchase $ 23 02/08/2013 Purchase $ 24 02/11/2013 Purchase $ 25 02/12/2013 Purchase $ 26 1 This transaction was executed in multiple trades at prices ranging from $5.09 – 5.20. 2 This transaction was executed in multiple trades at prices ranging from $4.96 – 5.15. 3 This transaction was executed in multiple trades at prices ranging from $4.89 – 5.10. 4 This transaction was executed in multiple trades at prices ranging from $4.72 – 4.96. 5 This transaction was executed in multiple trades at prices ranging from $5.20 – 5.50. 6 This transaction was executed in multiple trades at prices ranging from $5.09 – 5.25. 7 This transaction was executed in multiple trades at prices ranging from $5.09 – 5.26. 8 This transaction was executed in multiple trades at prices ranging from $5.20 – 5.30. 9 This transaction was executed in multiple trades at prices ranging from $5.12 – 5.18. 10 This transaction was executed in multiple trades at prices ranging from $5.04 – 5.13. 11 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 12 This transaction was executed in multiple trades at prices ranging from $4.85 – 4.98. 13 This transaction was executed in multiple trades at prices ranging from $4.93 – 5.04. 14 This transaction was executed in multiple trades at prices ranging from $5.12 – 5.43. 15 This transaction was executed in multiple trades at prices ranging from $5.26 – 5.50. 16 This transaction was executed in multiple trades at prices ranging from $4.03 – 5.01. 17 This transaction was executed in multiple trades at prices ranging from $5.04 – 5.58. 18 This transaction was executed in multiple trades at prices ranging from $3.64 – 4.00. 19 This transaction was executed in multiple trades at prices ranging from $3.70 – 3.98. 20 This transaction was executed in multiple trades at prices ranging from $3.85 – 4.05. 21 This transaction was executed in multiple trades at prices ranging from $3.88 – 3.93. 22 This transaction was executed in multiple trades at prices ranging from $3.86 – 3.90. 23 This transaction was executed in multiple trades at prices ranging from $3.78 – 3.89. 24 This transaction was executed in multiple trades at prices ranging from $3.82 – 3.90. 25 This transaction was executed in multiple trades at prices ranging from $3.88 – 4.14. 26 This transaction was executed in multiple trades at prices ranging from $4.06 – 4.14.
